DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B, Figs 4A-4C, in the reply filed on 2/10/2021 is acknowledged.  Claims 12-17, 19, 20, 29 and 30 have been withdrawn from further consideration and claims 1-11, 18, 21-28 are pending for examination.  Applicant is advised to amend claim 7 such that claim 7 only reads on the elected embodiment of Species B.  As presently recited, if the prior art were to teach a splittable sheath (a non-elected embodiment from the restriction requirement of 12/11/2020, then the prior art would not need to teach claims 8-10 as those are directed to only the suture embodiments).  If a generic claim is found to be allowable later, the additional embodiments may be rejoined into the claim.

Information Disclosure Statement
The information disclosure statement filed 8/14/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  A copy of the Extended European Search Report for Application No. 20150471.0-113 has not been provided and thus has not been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the one or more knots are positioned at spaced intervals along a distal portion of the stent.”  Since the claim at a minimum only requires one knot, it is not understood how one knot can be positioned at a spaced intervals along a distal portion of the stent.  It would appear a plurality (at least two) knots are required in order for them to be positioned at spaced intervals.  A singular element cannot have an interval.
Claim 18 recites “a secondary constrainment member”.  However, claims 1, 2 and 3, from which claim 18 is ultimately dependent upon, have not recited a primary constrainment member.  Therefore, in claim 18, is it unclear how many constrainment members are needed since a secondary constrainment member would imply there is a primary constrainment member.  However, no such primary constrainment member has been claimed.  Rather, the primary constrainment member is not introduced until claim 4, from which claim 18 is not dependent upon.  For examination purposes, the Examiner 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 21, 25-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shalev (US 2012/0172929).
Shalev discloses the following limitations:
Claim 1. A method for delivering a stent (100) into a body lumen (110), comprising: delivering the stent (100) through an access site (111) in a wall of the body lumen (110) (Fib. 7B; [0090], [0091]); repositioning the stent within the body lumen to at least partially cover the access site with the stent (portion 104 is repositioned and pulled out from Fig. 7E to 7G or 8A to 8C); and expanding the stent within the body lumen (Figs. 7G, 8C; [0094]-[0097]). 
Claim 2. The method of claim 1, further comprising: advancing a stent delivery apparatus (112) through the access site before delivering the stent (Fig. 7A; [0090]); removing the stem delivery apparatus through the access site after expanding the stent (Fig. 7G). 
Claim 3. The method of claim 2, wherein repositioning the stent within the body lumen comprises: retracting the stent (portion 104) toward the access site such that a proximal portion of the stem at least partially covers the access site (Figs. 7E-7G, 8A-8C; [0094]-[0097]). 
Claim 4. The method of claim 3, wherein the stent delivery apparatus comprises a tubular member (114), wherein the stent is at least partially disposed around the tubular member and releasably coupled with the tubular member by a primary constrainment member (115), and wherein retracting the stent toward the access site comprises: pulling the tubular member from a proximal end of the tubular member (Figs. 8A-8C; [0094]). 
Claim 5. The method of claim 4, wherein expanding the stent within the body lumen comprises: releasing the primary constrainment member (115) from the stent by pulling the primary constrainment member in a proximal direction away from the stent (Figs. 7G, 8A-8C; [0094]). 
Claim 6. The method of claim 5, further comprising: removing the primary constraimnent member (115) from the body lumen through the access site (Fig. 7G; [0094). 
Claim 21. The method of claim 3, wherein the stent delivery apparatus comprises a guidewire (112), wherein a tubular member (114) is disposed around the guidewire (Figs. 7B-7G), and wherein the method further comprises: advancing the guidewire through the access site before delivering the stent (Fig. 7A; [0090]). 
Claim 25. A method for delivering a stent (100) into a body lumen (110), comprising: maintaining the stent to a tubular member (114) before delivering the stent 
Claim 26. The method of claim 25, wherein repositioning the stent within the body lumen comprises: retracting a proximal portion of the stent proximally passed the access site (Fig. 7G; [0097]). 
Claim 27. The method of claim 26, wherein maintaining the stent to the tubular member comprises: configuring the stent to be at least partially disposed around the tubular member (114) and releasably coupled with the tubular member by a primary constrainment member (115), and wherein retracting the stent toward the access site comprises: pulling the tubular member from a proximal end of the tubular member (Figs. 8A-8C; [0094]).
Claim 28. The method of claim 27, wherein expanding the stent within the body lumen comprises: releasing the primary constrainment member from the stent by pulling the primary constrainment member in a proximal direction away front the stent (Figs. 8A-8C; [0094]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shalev in view of McHugo et al (US 2012/0053671).
Claim 7. Shalev discloses the invention substantially as claimed above, but fails to disclose the structure of the primary constrainment member (115).  Shalev broadly refers to it as “an engagement element 115” ([0094]) and thus fails to disclose the primary constrainment member comprises a suture tied around the stent, a wire wrapped around the stent, a wire frame at least partially wrapped around the stent, a splittable sheath, or a combination thereof. 
However, in the same field of endeavor, McHugo et al teaches a method for delivering a stent (301) into a vessel ([0003]-[0005]), wherein a proximal end of the stent is constrained around a tubular member (1207, equivalent of inner tubular member 114 of Shalev), using a suture (4202) with a knot, wherein the suture is tied around the proximal end of the stent ([0097], [0098]; Fig. 42).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the primary constrainment member of Shalev to be a suture tied around the 
Claim 8. The combination discloses the invention substantially as claimed above, wherein McHugo et al discloses the suture (4202) comprises one or more knots configured to unravel by pulling the suture in the proximal direction ([0097, [0098]; Fig. 42). 
Claim 10. The combination discloses the invention substantially as claimed above, wherein the proximal portion of the stent would be tied (as taught by McHugo et al) such that the suture prevents the proximal portion of the stent front catching on the wall of the body lumen as the stent is retracted (Shalev demonstrates in Figs. 7E, 7F, 8A-8C, the primary constrainmemnt member is disposed inside the stent as the stent is being withdrawn, therefore the positioning of the primary constrainment member in addition to the stent being tied, would prevent it from catching on the wall of the body lumen since it is also protected from the body lumen by first stent portion 101.  Figs. 8A-8C specifically show how portion 101 is around portion 104 and constrainment member 115 and thus the constrainment member is not able to catch onto the wall of the body lumen as the stent is retracted). 

Allowable Subject Matter
Claims 11, 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten as if it were dependent upon claim 4 (rather than claim 3) as noted in the 35 U.S.C. §112 rejections above.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The use of sutures to tie down and constrain a stent onto an inner tubular member is old and well known in the art, see for example Cocks et al (US 2005/0049678; Fig. 16 and [0155] for example) and Weisman et al (US 2012/0203325; Fig. 3 and [0049] for example)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MENGLIN SHI whose telephone number is (571)270-5620.  The examiner can normally be reached on Mon-Fri, 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHERINE M SHI/Primary Examiner, Art Unit 3771